DETAILED ACTION
This action is in response to the claim amendments received 02/10/2021. Claims 1, 3-6, 8, 10-13 and 21-24 are pending, with claims 2, 7, 9 and 14 cancelled, and claims 21-24 newly added. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-13 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Washington et al. [US20160171827], hereinafter Washington, in view of Super Mario Bros [MarioScreenCopy.pdf, https://www.youtube.com/watch?v=rLl9XBg7wSs, published May 4, 2014, last accessed 02/22/2021].
Regarding claim 1, Washington discloses a computer-implemented method of operating a computing device comprising a display, the method comprising: 
accepting, by the computing device, funds from a player and enabling the player to play a wager-based video game using the accepted funds, the wager-based video game being configured to present a plurality of graphically-rendered wagering opportunities on the display, each of the plurality of wagering opportunities being configured such that a player interaction therewith via an interface of the computing device generates a wager whose outcome is determined by a random process ([0093], “Initially, it is assumed that a player (e.g., or players) engages with a hybrid arcade/wager-based gaming device via standard method (e.g., inserting monetary amount), selects gameplay and wagering options via button panel (e.g., different “characters” equal different bet/wager amounts e.g. 1 line vs 30 lines), “shoots” moving elements on the display (e.g., destroying a target qualifies as a triggering event for causing initiation of a wager-based event (e.g., initiating a wager-based spin of a virtual slot reel, which collects a specified amount of wagered credits)” and [0119], “each time the player destroys a specified target (e.g., destroys a zombie 1110, FIG. 11) during play of the arcade portion of the hybrid game, the system may automatically initiate a wager-based spin of the virtual slot reel (e.g., 1120, FIG. 11; 1220, FIG. 12, etc.)”); 
receiving a first player interaction with a graphically-rendered first wagering opportunity of the plurality of graphically-rendered wagering opportunities; generating a first wager responsive to receiving the first player interaction ([0119], “each time the player destroys a specified target (e.g., destroys a zombie 1110, FIG. 11) during play of the arcade portion of the hybrid game, the system may automatically initiate a wager-based spin of the virtual slot reel (e.g., 1120, FIG. 11; 1220, FIG. 12, etc.)”); 
responsive to the generation of the first wager, generating a first graphic representative of the random process and of a first output thereof, the first graphic being separate from the graphically-rendered first wagering opportunity and at a first location on the display that is adjacent the graphically-rendered first wagering opportunity (Fig. 11, [0135], “for example, in the specific example embodiment of FIG. 11, when the player destroys NPC 1110, this event may qualify as a wager-based triggering event, which may cause the gaming machine to automatically place and initiate (on behalf of the player) a $0.30 wager at the wager-based portion of the game (e.g., $0.30 wager automatically initiated at the slot game 1120)” and [0302], “Additionally any wins, awards and/or payout amount(s) may be displayed (e.g., at 1122, 1124) and/or automatically distributed (e.g., Pay Winner 1428)” --- in Fig. 11, 1124 is at a location on the display that is adjacent 1110); 
each time the player destroys a specified target (e.g., destroys a zombie 1110, FIG. 11) during play of the arcade portion of the hybrid game, the system may automatically initiate a wager-based spin of the virtual slot reel (e.g., 1120, FIG. 11; 1220, FIG. 12, etc.)”, [0302], “Additionally any wins, awards and/or payout amount(s) may be displayed (e.g., at 1122, 1124) and/or automatically distributed (e.g., Pay Winner 1428)”).
However, Washington does not explicitly disclose that the first and second graphics are momentarily rendered and the second location is away from the first location.
Nevertheless, Washington teaches an award being displayed in a second location that is away from the first location and there are multiple zombies surrounding the player (Fig. 11, 1132 “+500”, and [0289], “Upon doing so, you are startled/interrupted by a small group of zombies that are about to surround you… You've been surrounded, it's time to unleash the fury of your trusty shotgun”).
And Super Mario Bros teaches the awards being graphically and momentarily rendered at each different location that each award is being generated (screen copy at 0:45, “award 200”, and screen copy at 0:53, “award 1000”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Washington, to have the momentarily rendered graphic display of the awards, each award is at a different location where it is being generated, as taught by Super Mario Bros, since the 
Regarding claim 3, the combination of Washington and Super Mario Bros discloses the computer-implemented method of claim 1, wherein the first location is adjacent to a location, on the display, where the first interaction occurred and/or the second location is adjacent to a location, on the display, that is away from the first location and that is adjacent to where the second interaction occurred (Washington, [0119], “each time the player destroys a specified target (e.g., destroys a zombie 1110, FIG. 11) during play of the arcade portion of the hybrid game, the system may automatically initiate a wager-based spin of the virtual slot reel (e.g., 1120, FIG. 11; 1220, FIG. 12, etc.)”, [0302], “Additionally any wins, awards and/or payout amount(s) may be displayed (e.g., at 1122, 1124) and/or automatically distributed (e.g., Pay Winner 1428)”)
Regarding claim 4, the combination of Washington and Super Mario Bros discloses the computer-implemented method of claim 1, wherein the first graphic is identical to the second graphic, but for respective representations of the first and second outputs of the random process (Washington, Fig. 11 and Fig. 33, award “+4720” from different random processes).
Regarding claim 5, the combination of Washington and Super Mario Bros discloses the computer-implemented method of claim 4, wherein the respective representations of the first and second outputs of the random processes each comprises a randomly-generated symbol associated with a predetermined reward to the player (Washington, “1120” Fig. 11 and “3320” in Fig. 33).
Regarding claim 6, the combination of Washington and Super Mario Bros discloses the computer-implemented method of claim 1, wherein the each of the first and second graphics comprise a representation of a spinning reel (Washington, “1120” Fig. 11).
Regarding claims 8 and 10-13, please refer to the claim rejections of claims 1 and 3-6.
claim 21, the combination of Washington and Super Mario Bros discloses the computer-implemented method of claim 1, wherein each of the first and second graphics are configured to be rendered with limited opacity (Washington, “1124” showing “+4,720” in limited opacity in Fig. 11).
Regarding claim 22, the combination of Washington and Super Mario Bros discloses the computer-implemented method of claim 1, wherein the plurality of graphically-rendered wagering opportunities form part of a virtual video game world (Washington, [0269], “In a controlled movement setting, the player may see their character travel a short distance on a game world map before engaging in a battle, similar to the Zombie Rail Shooter mentioned in previous embodiments where short automated movement zones offer a quick “break” in action/wagering events (e.g., to thereby cause the game to be in conformance with standards governing the occurrence of wager-based game events, which may be imposed by local rules/regulations)”).
Regarding claims 23 and 24, please refer to the claim rejections of claims 21 and 22.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejections under 35 U.S.C. 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Examiner, Art Unit 3715